DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: in line 7, applicant recites “reduce to provide”.  It appears this should read “reduced to provide”.
Claim 9 is objected to because of the following informalities: in line 7, applicant recites “reduce causing the inner”.  It appears this should read “reduced causing the inner”.
Claim 15 is objected to because of the following informalities: In line 5, applicant recites “a collar positioned in the gas pipe…”.  It appears the word “in” should be “on” as only that interpretation is consistent with the rest of the claim.  Appropriate correction is required.  For purposes of compact prosecution the claims will be interpreted as if recited as suggested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the grounds of non-statutory double patenting as being unpatentable over claims 1, 7 and 8 of U.S. Patent No. 10,788,138. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in scope that the claims of the patent as detailed in the table below:
17/032,967
USPN 10,788,138 
Remarks
1. An excess flow valve assembly comprising: 



an excess flow valve adapted to be inserted into a gas pipe;   and a collar having a length that is less than a length of the gas pipe and an outer wall with an inside surface defining a hollow center portion 

configured to fit around an outer surface of a portion of the gas pipe, 




the outer wall being deformable so that when deformed a diameter of the outer surface of the gas pipe in contact with an inside surface of the outer wall of the collar is reduce to provide a positive stop for the excess flow valve when the excess flow valve is inserted in the gas pipe.

a gas pipe having an outside surface and an inside diameter; 

an excess flow valve adapted to be inserted into the gas pipe; and a collar having an inside surface and a length that is less than a length of the gas pipe, 



the collar being positioned over the outside surface of the gas pipe 




so that the inside surface of the collar is in contact with the outside surface of the gas pipe, the collar being crimped to the outside surface of the gas pipe so as to compress the outside surface of the gas pipe in contact with the inside surface of the collar and reduce the inside diameter of the gas pipe to provide a positive stop for the excess flow valve when the excess flow valve is inserted in the gas pipe.

A gas pipe is not required by the application.

Same elements with non-substantive limitation differences.





The collar of the application is claimed more broadly than in the patent claim




Same element, similar limitations.

The claim of the application is an obvious variation of the claim of the patent.
metal.
7. The excess flow valve assembly as recited in claim 1, wherein the collar comprises metal.
Same element, similar limitations
8. The excess flow valve assembly according to claim 7, wherein the metal comprises one of steel, stainless steel, copper, brass and aluminum.
8. The excess flow valve assembly as recited in claim 7, wherein the metal comprises one of steel, stainless steel, copper, brass and aluminum.
Same claim elements and limitations
9. An excess flow valve assembly comprising: 

a gas pipe having an outside surface and an inner diameter; 

an excess flow valve adapted to be inserted into the gas pipe; 




a length that is less than a length of the gas pipe and an outer wall with an inside surface defining a hollow center portion configured to fit around the outside surface of a portion of the gas pipe, 


the outer wall being deformable so that when deformed the outside surface of the gas pipe in contact with an inside surface of the outer wall of the collar is reduce causing the inner diameter of the gas pipe to reduce so as to provide a positive stop for the excess flow valve when the excess flow valve is inserted in the gas pipe.


a gas pipe having an outside surface and an inside diameter; 

an excess flow valve adapted to be inserted into the gas pipe; 



a length that is less than a length of the gas pipe, the collar being positioned over the outside surface of the gas pipe so that the inside surface of the collar is in contact with the outside surface of the gas pipe, 


the collar being crimped to the outside surface of the gas pipe so as to compress the outside surface of the gas pipe in contact with the inside surface of the collar and reduce the inside diameter of the gas pipe to provide a positive stop for the excess flow valve when the excess flow valve is inserted in the gas pipe.



Same elements, limitations


Same elements, limitations





The application claims an inside wall of the collar while the patent does not contain this limitation.  The collar of the patent will inherently have an inside surface that performs the functions set forth in this clause of the claim

Same elements, similar limitations.

The application claim is an obvious variation of the patent claim.
a gas pipe having 

a predefined length with a first end and a second end, an outer diameter and an inner diameter; 

an excess flow valve adapted to fit within the inner diameter of the gas pipe; 

and a collar positioned in(on?) the gas pipe between the first end and the second end, the collar having a length that is less than the predefined length of the gas pipe and an outer wall with an inside surface defining a hollow center portion configured to fit over the outside diameter of the gas pipe, 

when deformed the inner diameter of the gas pipe is deformed inwardly reducing the inner diameter of a length of gas pipe in contact with the collar to prevent the excess flow valve from exiting the first end or the second end of the gas pipe.
a gas pipe having 

an outside surface and an inside diameter; 



an excess flow valve adapted to be inserted into the gas pipe; 


and a collar having an inside surface and a length that is less than a length of the gas pipe, the collar being positioned over the outside surface of the gas pipe so that the inside surface of the collar is in contact with the outside surface of the gas pipe, 



so as to compress the outside surface of the gas pipe in contact with the inside surface of the collar and reduce the inside diameter of the gas pipe to provide a positive stop for the excess flow valve when the excess flow valve is inserted in the gas pipe.




The pipe of the patent will have a predefined length with a first end and a second end, an outer diameter and an inner diameter

Same element



The collar of the patent will define a hollow center portion configured to fit over the gas pipe.  










The limitation describing the physical change of the pipe in response to the collar set forth in the patent is equivalent to that presented in the application.

The application claim is an obvious variation of the patent claim.

The different shaped crimping collars are known equivalents as suggested in the specification and figures 7a-7i of the patent. The substitution of one for the other is an obvious design choice.
The application claims are obvious variants of the patent claims.



Allowable Subject Matter
	The claims are allowable for the same reasons claim 1 of USPN 10,788,138  was indicated as being allowable in the office action of 5/29/2020 in the parent case 16/038,584.  USPN 2005/0045239 discloses a collar used to position a noise attenuator within a liquid line as opposed to the claimed gas line, while USPN 5,704,391 discloses an excess flow valve but lacks the claimed collar creating an area of reduced diameter (positive stop) of the claims, instead relying on crimped pipe portions alone to position the valve.  As those patents are considered to be the closest relevant prior art, the claims are allowable when considering the specific collar claimed in combination with the other elements and limitations of the independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753